Case 8:20-cv-00609-TGW Document 24 Filed 09/13/21 Page 1 of 11 PagelD 1249

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
FRANK SPINELLI,
Plaintiff,
V. CASE No. 8:20-cv-609:TGW
KILOLO KIJAKAZI, .

Acting Commissioner of Social Security, |

Defendant.

 

ORDER
_ The plaintiff seeks judicial review of the denial of his claim for
Social Security disability benefits.2. Because the Commissioner’s finding
that the plaintiff experienced substantial post-operative improvement is
inconsistent with his determination that the plaintiffs residual functional
capacity did not change during the alleged disability period, the decision will

be reversed and remanded for further consideration.

 

'Kilolo Kijakazi became the Commissioner of Social Security on July 9, 2021, and
should be substituted as the defendant. See Fed. R. Civ. P. 25(d).

|
*The parties have consented in this case to the exercise of jurisdiction by a United
States Magistrate Judge (Doc. 12). me
Case 8:20-cv-00609-TGW Document 24 Filed 09/13/21 Page 2 of 11 PagelD 1250

I.

|
The plaintiff, who was fifty-six years old at the time of the

administrative hearing and who has a high school education, has worked as
a corrections officer (Tr. 23). He filed a claim for Social Security disability

benefits, alleging that he became disabled due to low back pain with

herniations and nerve impingements, a torn right shoulder rotator cuff,
|
depression, anxiety, high blood pressure, and right elbow and hand weakness

and shaking (Tr. 393). The claim was denied initially and upon

reconsideration. |

The plaintiff then had a de novo hearing before an

administrative law judge, who found that the plaintiff had several severe

impairments, but that they were not disabling (see Tr. 173-181). The
_
Appeals Council granted review of that decision and remanded the case for

|
further proceedings (Tr. 191-92). of

The same law judge conducted another hearing. He found that
the plaintiff had severe impairments of degenerative disc disease of the
lumbar and cervical spine, lumbar herniated nucleus pulposus (“HNP”) with

radiculopathy, status post-lumbar and cervical fusion, migraine headaches,

|
and bilateral shoulder disorders (Tr. 18). The law judge concluded that

2
Case 8:20-cv-00609-TGW Document 24 Filed 09/13/21 Page 3 of 11 PagelD 1251

with those impairments the plaintiff had the residual functional capacity to

perform

light work as defined in 20 CFR 404.15 67(b), with

the ability to lift 20 pounds occasionally, lift and

carry 10 pounds frequently, stand and walk for

about 6 hours, and sit for up to 6 hours in an 8-hour
workday with normal breaks. He must avoid
climbing ropes and scaffolds but can frequently |
navigate stairs and ladders. He can frequently |
balance, stoop, kneel and crouch, and he can
occasionally crawl. Further, he can frequently
reach bilaterally but can reach overhead only
occasionally. He must avoid concentrated
exposure to extreme cold, excessive vibration, and
to use of hazardous, industrial machinery.

(Tr. 19-20). |
The law judge determined that with those limitations the
plaintiff could not perform past relevant work (Tr. 23). However, based
upon the testimony of a vocational expert, the law judge found that jobs
existed in significant numbers in the national economy that the’ plaintiff
could perform, such as a security guard (Tr. 24). Accordingly, the law
judge decided that the plaintiff was not disabled (id.). The Appeals Council

|
let the decision of the law Judge stand as the final decision of the

Commissioner.
Case 8:20-cv-00609-TGW Document 24 Filed 09/13/21 Page 4 of 11 PagelD 1252

Il.

In order to be entitled to Social Security disability benefits, a
claimant must be unable “to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which
.. has lasted or can be expected to last for a continuous period of not less
than 12 months.” 42 U.S.C. 423(d)(1)(A). A “physical or mental
impairment,” under the terms of the Act, is one “that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by

medically acceptable clinical and laboratory diagnostic techniques.” 42

 

U.S.C. 423(d)(3).

A determination by the Commissioner that a claimant is not

disabled must be upheld if it is supported by substantial evidence. 42
U.S.C. 405(g). Substantial evidence is “such relevant evidence, as a

reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). Under the substantial

 

evidence test, “findings of fact made by administrative agencies ... may be
reversed ... only when the record compels a reversal; the mere fact that the

record may support a contrary conclusion is not enough to justify a reversal

4
Case 8:20-cv-00609-TGW Document 24 Filed 09/13/21 Page 5 of 11 PageID 1253
|

of the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027
(11th Cir. 2004) (en banc). |
|

It is, moreover, the function of the Commissioner, and not the
|

courts, to resolve conflicts in the evidence and to assess the credibility of the

witnesses. Grant v. Richardson, 445 F.2d 656 (5th Cir. 1971). Similarly,

it is the responsibility of the Commissioner to draw inferences, from the

evidence, and those inferences are not to be overturned if they are supported
by substantial evidence. Celebrezze v. O’Brient, 323 F.2d 989, 990 (Sth
Cir. 1963). .
Therefore, in determining whether the Commissioner's decision
is supported by substantial evidence, the court is not to reweigh the evidence,

but is limited to determining whether the record as a whole contains

|
sufficient evidence to permit a reasonable mind to conclude that the claimant

is not disabled. However, the court, in its review, must satisfy itself that

the proper legal standards were applied and legal requirements were met.

Lamb v. Bowen, 847 F.2d 698, 701 (11th Cir. 1988).

Hl. |
The relevant time period for this claim is the six-year period

between December 20, 2013 (the alleged disability onset date) and

5
Case 8:20-cv-00609-TGW Document 24 Filed 09/13/21 Page 6 of 11 PagelD 1254

December 30, 2019 (the date of the law judge’s decision) (Tr. 16). The law
judge found, with the plaintiffs improved functioning after spinal surgery,
that the plaintiff could perform a range of light work and, therefore, he was
not disabled. The plaintiff contends that the law Judge failed to consider a
closed period of disability for the time before his back and neck surgeries.
The law judge discussed that the plaintiff underwent two spinal
surgeries. He noted objective medical evidence showing that the surgeries
were successful, and he found that the surgeries significantly alleviated the
plaintiff's back and neck symptoms (see Tr. 22, 23), | |
Specifically, the law judge recounted that, before surgery in
2015, a lumbar MRI showed the plaintiff had (Tr. 20): |
herniation at L1-L2, herniation at L3-L4, L2-L3
extrusion abutting the L2 exiting nerve on right, .
broad based disc herniation at L3-4, broad based |
disc protrusion and flattening at L4-5, and facet
hypertrophy and arthropathy at L5-S1.
However, as the law judge noted, the plaintiffs back and leg pain.improved
after the plaintiff's fusion and laminectomy in 2016, and imaging showed
that the plaintiffs multilevel spondylosis was stable (Tr. 21). Additionally,
a post-surgery MRI showed that the plaintiff had “[n]Jo [lumbar] disc

herniation, fracture or spinal stenosis” (Tr. 777). |
|

6
Case 8:20-cv-00609-TGW Document 24 Filed 09/13/21 Page 7 of 11 PagelD 1255

Furthermore, the law Judge discussed that, in 2016, the plaintiff

complained of neck pain that radiated to both arms and that, in 201 7, the
|

plaintiff had “positive impingement signs in his right shoulder” (Tr. 21). A

cervical MRI in January 2017 showed multiple disc bulges and a herniated

disc, anterolisthesis, and severe compression of left C6 and C7 nerve roots

(Tr. 1141, 878-79). The plaintiff was diagnosed with cervical disc

herniation (Tr. 987).

However, following the plaintiff's cervical fusion in December

2017, “the [plaintiff] no longer showed impingement signs in either shoulder
and complained of no acromioclavicular pain bilaterally” (Tr. 21), The law

judge added that the plaintiff regained |
full neck mobility and was not tender to palpitation

of the cervical spine except in the left lower
paraspinal region. Notably, he displayed full
range of motion in his bilateral shoulders and had
normal cervical sensation at C5-C8 despite a
diagnosis of C7-T] spondylosis. In November,

the claimant reported 80% relief of his neck
symptoms after surgery ....

(Tr. 21-22, exhibit citations omitted).

me
Moreover, the law judge relied on evidence of the plaintiff's

medical improvement in discounting the opinions of two physicians that the

7
Case 8:20-cv-00609-TGW Document 24 Filed 09/13/21 Page 8 of 11 PageID 1256

plaintiff was limited to sedentary work (see Tr. 22-23). Thus, ne|rejected
reviewing physician Andrew Brown’ S opinion that the plaintiff was limited

to sedentary work partly because Dr. Brown “[did] not have the benefit of

reviewing the [plaintiffs medical] records post-cervical fusion, which

suggest the [plaintiff] experienced significant Symptom relief from the

surgery” (Doc. 22, p. 9, citing Tr. 23), Additionally, the law judge gave

limited weight to examining physician Vincent Kiesel’s opinion because it

was “issued ... prior to the claimant’s April 2016 surgery, which alleviated

|
Conversely, the law Judge afforded some weight to reviewing

some of the claimant’s symptoms” (Tr. 22-23),
|

physician Dr. Cynthia Kimble’s opinion that the plaintiff could perform light
work because her opinion is “consistent with medical records showing
improvement in back Symptoms since surgery in April 2016 and
improvement in neck symptoms since surgery in 2017” (Tr. 22),

Notwithstanding the law Judge’s findings of medical
improvement, the law judge determined that the plaintiff had ‘the same

residual functional capacity for the entire alleged disability period (Tr. 19-

 

20). The plaintiff contends this was error.

In this regard, the plaintiff argues (Doc. 22, p. 7): |

° |
Case 8:20-cv-00609-TGW Document 24 Filed 09/13/21 Page 9 of 11 PagelD 1257
|
|
|
|

[t]he flaw in the logic of the [law judge’s] decision |
is that if the claimant had improved after his |
surgeries, he must have had a different residual
functional capacity prior to the surgeries, than after

the surgeries. Otherwise, the decision would not

have noted medical improvement.

Therefore, the plaintiff contends (id., p. 8),

[t]he decision should have contained two residual
functional capacity assessments, one prior to the
dates of the surgeries, and a reasonable time for
recovery, and one after the surgeries and a
reasonable time for recovery,

 

Moreover, the plaintiff asserts, this is not harmless error because he may be
entitled to a closed period of disability.

The plaintiff is correct that the decision contains a material
|
inconsistency. Thus, the law judge unquestionably found that the plaintiff S

condition improved after surgery (see supra, pp. 6-8). F urthermore, the law

judge relied upon the plaintiffs post-surgical improvement to discount two

physicians’ opinions limiting the plaintiff to sedentary work (see su supra, p.
|

8). However, the law judge’s determination of the residual functional

capacity does not reflect changes in the plaintiff's pre- and post-surgery

functioning. |
|
Case 8:20-cv-00609-TGW Document 24 Filed 09/13/21 Page 10 of 11 PagelD 1258

Due to this inconsistency, the law judge’s finding that the
plaintiff would have the same residual functional capacity throughout the

alleged disability period is not supported by substantial evidence.

Accordingly, it is appropriate to remand the matter for further consideration.

See Kelly v. Heckler, 736 F.2d 631, 632 (11th Cir. 1984) (remanding a case

from

 

when two findings appear inconsistent and they cannot be reconciled

the law judge’s decision); Hendley v. Astrue, No. 5:10-cv-398 CAR,:2012
WL 1019165, at *1 (M.D. Ga.) (“because the ALJ’s findings appear
I

contradictory, and because the Court cannot discern a reasonable path for the

ALJ’s decision, the Court cannot conclude that the ALJ’s error was

harmless”). ;

The Commissioner attempts to gloss over this inconsistency,

arguing that the law judge’s “‘suggest[ion] that [the plaintiff] was ‘more

 

disabled and limited prior to his surgery in 2018” ignores the ALI’s actual
findings ... that Plaintiff failed to prove his disability at any point in the
relevant period” (Doc. 23, p. 15). The Commissioner’s response misses the
point of the plaintiffs argument. Thus, it does not matter that the post-
surgery RFC is supported by substantial evidence, since the plaintiff does

not argue to the contrary. Rather, the plaintiff points out that the law pe

10
Case 8:20-cv-00609-TGW Document 24 Filed 09/13/21 Page 11 of 11 PagelD 1259

expressly found that the plaintiff's surgeries improved his conditions, and
that improvement is neither reflected in the plaintiff's RFC nor explained
why it was not. Without an explanation, there is an apparent inconsistency
that precludes meaningful judicial review of the plaintiffs contention that a
closed period of disability was warranted. See Ryan v. Heckler, 762 F.2d
939 (11th Cir. 1985), |

It is, therefore, upon consideration,

ORDERED:

That the decision of the Commissioner of Social Security is
REVERSED and the matter remanded for further proceedings. The Clerk
shall enter judgment in accordance with this Order and CLOSE this case.

DONE and ORDERED at Tampa, Florida, this 1a Say of

ae

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

September 2021.

11
